Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 27 recites the limitation “the subject's analyte level was greater less than the first threshold”.  It is unclear whether “the subject's analyte level was greater less than the first threshold” is referring to the analyte level being greater or less than the first threshold. For examination purposes, the Examiner has interpreted the claim to read “the subject's analyte level was less than the first threshold”.
The terms “morning period”, “midday period”, “evening period”, and “night period”, in claims 29 and 12 are relative terms which renders the claim indefinite. The terms “morning period”, “midday period”, “evening period”, and “night period”, is not defined by the claim, the specification does not
provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be
reasonably apprised of the scope of the invention. The metes and bounds of “morning period”, “midday period”, “evening period”, and “night period”, are not described so it is unclear what each time range must be to meet the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows. 
Regarding claim 1, the claims recite a method of estimating a plurality of data points. Thus, the claim is directed toward a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 

 “obtaining a plurality of data points, wherein: each data point of the plurality of data points indicates a subject's analyte level at a respective time, the plurality of data points includes at least first data points indicating the subject's analyte level at respective times within a first time-of-day range of a first day, second data points indicating the subject's analyte level at respective times within a second time-of-day range of the first day, third data points indicating the subject's analyte level at respective times within the first time-of-day range of a second day, and fourth data points indicating the subject's analyte level at respective times within the second time-of-day range of the second day, the first time-of-day range is between a first time-of-day and a second time-of- day, the first time-of-day range is less than twenty-four hours, the second time-of-day range is between a third time-of-day and a fourth time-of- day, the second time-of-day range is less than twenty-four hours, and the first time-of-day range and the second time-of-day range are different; determining a first time-in-target value indicating a percentage of time, within the first time-of-day range, that the subject's analyte level was less than a first threshold and greater than a second threshold using at least the first and third data points of the plurality of data points; determining a second time-in-target value indicating a percentage of time, within the second time-of-day range, that the subject's analyte level was less than the first threshold and 33Attorney Docket No. 2232-496.US2 greater than the second threshold using at least the second and fourth data points of the plurality of data points”

These limitations describe a mental process as the skilled artisan is capable of performing the judicial exception mentally, or using pen and paper. Furthermore, nothing from the claims or applicant’s accompanying specification shows that the skilled artisan would not be able to perform the judicial exception mentally, or using pen and paper.

Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application.

For this part of the 101 analysis, the following additional limitations are considered:
“displaying the first time-in-target value and the second time-in-target value”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution, e.g., mere data processing steps necessary to perform the judicial exception. 
Furthermore, the additional limitations do not add significantly more to the judicial exception as the recited limitations amount to well-known and conventional data gathering techniques in the art.

Independent claim 18 is also not patent eligible for substantially similar reasons.
Dependent claims 2-17 and 19-34 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-34 are not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9-21, 23, 24, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US Patent Application Publication 2019/0147139 A1) and in further view of Park (US Patent Application Publication 2016/0213290 A1) and Kumar (US Patent Application Publication 2019/0239825 A1).
Regarding claims 1 and 18, Roy teaches a method and system comprising: obtaining a plurality of data points [par. 70], wherein: each data point of the plurality of data points indicates a subject's analyte level at a respective time [par.70 and 71], the plurality of data points includes at least first data points indicating the subject's analyte level at respective times within a first time-of-day range of a first day [par. 70 and 71], second data points indicating the subject's analyte level at respective times within a second time-of-day range of the first day [par. 70 and 71], third data points indicating the subject's analyte level at respective times within the first time-of-day range of a second day [par. 70 and 71], the first time-of-day range is between a first time-of-day and a second time-of- day [par. 70 and 71], the first time-of-day range is less than twenty-four hours [par. 62], the second time-of-day range is between a third time-of-day and a fourth time-of- day [par. 62], the second time-of-day range is less than twenty-four hours [par. 62], and the first time-of-day range and the second time-of-day range are different [par. 62]; determining a first time-in-target value indicating a percentage of time, within the first time-of-day range, that the subject's analyte level was less than a first threshold and greater than a second threshold using at least the first and third data points of the plurality of data points [par. 60-66]; determining a second time-in-target value indicating a percentage of time, within the second time-of-day range, that the subject's analyte level was less than the first threshold and 33Attorney Docket No. 2232-496.US2 greater than the second threshold using at least the second and fourth data points of the plurality of data points [par. 60-66];
However, Roy does not teach fourth data points indicating the subject's analyte level at respective times within the second time-of-day range of the second day. 
Park teaches fourth data points indicating the subject's analyte level at respective times within the second time-of-day range of the second day [par. 69 and 70]. 
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Roy, to incorporate fourth data points indicating the subject's analyte level at respective times within the second time-of-day range of the second day, for calculating a personalized glycemic index as evidence by Park [par. 71].
However, Roy does not teach displaying the first time-in-target value and the second time-in-target value.
Kumar teaches displaying the first time-in-target value and the second time-in-target value [par. 80].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Roy, to incorporate displaying the first time-in-target value and the second time-in-target value, for providing quick and accurate adjustments to be made of the health of the user as evidence by Kumar [par. 42]. 
Regarding claims 2 and 19, Roy further teaches a method comprising: obtaining a plurality of data points, as stated above, as well as determining a first time-above-target value indicating a percentage of time, within the first time-of-day range, that the subject's analyte level was greater than a third threshold using at least the first and third data points of the plurality of data points [par. 60-66 and 93]; determining a second time-above-target value indicating a percentage of time, within the second time-of-day range, that the subject's analyte level was greater than the third threshold using at least the second and fourth data points of the plurality of data points [par. 60-66 and 93].
However, Roy does not teach displaying the first time-above-target value and the second time-above-target value.
Kumar teaches displaying the first time-in-target value and the second time-in-target value [par. 80].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Roy, to incorporate displaying the first time-in-target value and the second time-in-target value, for providing quick and accurate adjustments to be made of the health of the user as evidence by Kumar [par. 42].
Regarding claims 3 and 20, Roy teaches a second threshold [par. 65 and 66].
Although Roy does not explicitly teach the third threshold is equal to the second threshold, this would be obvious to a person having ordinary skill in the art when the invention was filed since Roy also suggests second threshold [see par. 65 and 66 and 93]. Examiner also notes that incorporating a third threshold equal to a second threshold would not provide the user with additional information. Therefore, such a modification would involve only routine skill in the art.
Regarding claims 4 and 21, Roy further teaches determining a first time-of-day range time-just-above-target value indicating a percentage of time, within the first time-of-day range, that the subject's analyte level was less than the third threshold and greater than the first threshold using at least the first and third data points of the plurality of data points; determining a second time-of-day range time-just-above-target value indicating a percentage of time, within the second time-of-day range, that the subject's analyte level was less 34Attorney Docket No. 2232-496.US2 than the third threshold and greater than the first threshold using at least the second and fourth data points of the plurality of data points [par. 60-66 and 93].
However, Roy does not teach displaying the first time-of-day range time-just-above-target value and the second time- of-day range time-just-above-target value.
Kumar teaches displaying the first time-of-day range time-just-above-target value and the second time- of-day range time-just-above-target value [par. 80].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Roy, to incorporate displaying the first time-of-day range time-just-above-target value and the second time- of-day range time-just-above-target value, for providing quick and accurate adjustments to be made of the health of the user as evidence by Kumar [par. 42]. 
Regarding claims 6 and 23, Roy further teaches determining, based on the plurality of data points, an analyte trend line indicating the subject's analyte level over time.
Regarding claims 7 and 24, Roy further teaches partitioning the analyte trend line into a plurality of segments, each segment representing the subject's analyte level over a discrete period of time [par. 93 and 94]; for each respective segment, determining whether the segment indicates that the subject's analyte level was within a target range defined by the first threshold and the second threshold [par. 93 and 94]; wherein determining the first time-in-target value comprises: determining a first total time represented by the segments within the first time-of- day range that indicate that the subject's analyte level was within the target range [par. 60-66; Examiner notes that the total time is necessary to calculate percentage]; and comparing the first total time to a second total time representing the time elapsed within the first time-of-day range over at least the first day and the second day [par. 80].
Regarding claims 9 and 26, Roy further teaches indicating a percentage of time, within a third time-of-day range defined between a third time-of-day and a fourth time-of-day, that the subject's analyte level was within the target range, wherein the third time-of-day range is user-defined [par. 60-66, 93 and 94] and different than the first and second time-of-day ranges [par. 60-66, 70 and 71]; in response to receiving the user input, determining the third time-in-target value by: determining a third total time represented by the segments within the third time- of-day range that indicate that the subject's analyte level was within the target range and comparing the third total time to a fourth total time representing the time elapsed within the third time-of-day range over at least the first day and the second day [par. 93 and 94]; 
However, Roy does not teach receiving user input to display a third time-in-target value and 36Attorney Docket No. 2232-496.US2displaying the third time-in-target value.
Kumar teaches receiving user input to display a third time-in-target value and 36Attorney Docket No. 2232-496.US2displaying the third time-in-target value [par. 33 and 80].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Roy, to incorporate receiving user input to display a third time-in-target value and 36Attorney Docket No. 2232-496.US2displaying the third time-in-target value, for providing quick and accurate adjustments to be made of the health of the user as evidence by Kumar [par. 42]. 
Regarding claims 10 and 27, Roy further teaches  the first time-in-target value and the second time-in- target value are two time-in-target values among a plurality of time-in-target values, each time- in-target value of the plurality of time-in-target values indicating a respective percentage of time that the subject's analyte level was less than the first threshold and greater than the second threshold within a respective time-of-day range of a plurality of time-of-day ranges, and the plurality of time-in-target values comprising at least three time-in-target values [par. 60-66].
Regarding claims 11 and 28, Roy further teaches each of the plurality of time-of-day ranges is non- overlapping and represents a time interval of eight hours or less [par. 62].
Regarding claims 12 and 29, Roy further teaches the plurality of time-of-day ranges comprises a range representing a morning period, a range representing midday period, a range representing an evening period, and a range representing a night period [par. 62; Examiner notes the consecutive time ranges could be each of morning, midday, evening and night].
Regarding claims 13 and 30, Roy further teaches the plurality of data points are collected over a sample period comprising at least seven days, and each of the determined time-in-target values reflects data collected from each day within the sample period [par. 62 and 93].
Regarding claims 14 and 31, Roy further teaches partitioning the analyte trend line into the plurality of segments comprises: 37Attorney Docket No. 2232-496.US2 determining a first point at which the trend line exceeds the first threshold and a second point at which the trend line falls below the first threshold; and defining a segment as extending from the first point to the second point [par. 100 and 101].
Regarding claims 15 and 32, Roy further teaches wherein partitioning the analyte trend line into the plurality of segments comprises defining non-overlapping segments at regular time intervals [par. 62].
Regarding claims 16 and 33, Roy further teaches the analyte is glucose [par. 49].
Regarding claims 17 and 34, classifying the data points of the plurality of data points into at least at least a first group for data points indicating the subject's analyte level at respective times within the first time-of-day range and a second group for data points indicating the subject's analyte level at respective times within the second time-of-day range [par. 60-66 and 71].


Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, Park, and Kumar, and in further view of Aradottir (US Patent Application Publication 2019/0198148 A1).
Regarding claims 5 and 22, Roy, Park, and Kumar, teach a method and system comprising: obtaining a plurality of data points, as established above.
However, Roy, Park, and Kumar do not teach the plurality of data points includes at least fifth data points indicating the subject's analyte level at respective times within a third time-of-day range of the first day and sixth data points indicating the subject's analyte level at respective times within the third time-of-day range of the second day, the third time-of-day range is between a fifth time-of-day and a sixth time-of-day, the third time-of-day range is less than twenty-four hours, the first time-of-day range, the second time-of-day range, and the third time-of-day range are different. 
Aradottir teaches the plurality of data points includes at least fifth data points indicating the subject's analyte level at respective times within a third time-of-day range of the first day and sixth data points indicating the subject's analyte level at respective times within the third time-of-day range of the second day, the third time-of-day range is between a fifth time-of-day and a sixth time-of-day, the third time-of-day range is less than twenty-four hours, the first time-of-day range, the second time-of-day range, and the third time-of-day range are different [par. 131].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Roy to incorporate the plurality of data points includes at least fifth data points indicating the subject's analyte level at respective times within a third time-of-day range of the first day and sixth data points indicating the subject's analyte level at respective times within the third time-of-day range of the second day, the third time-of-day range is between a fifth time-of-day and a sixth time-of-day, the third time-of-day range is less than twenty-four hours, the first time-of-day range, the second time-of-day range, and the third time-of-day range are different, for determining glycemic risk for each respective bin associated with a relative time interval, as evidence by Aradottir [par. 135].
Although Roy does not explicitly teach determining a third time-in-target value indicating a percentage of time, within the third time-of-day range, that the subject's analyte level was less than the first threshold and greater than the second threshold using at least the fifth and sixth data points of the plurality of data points, this would be obvious to a person having ordinary skill in the art when the invention was filed since Roy also suggests determining a first time-in-target value indicating a percentage of time, within the first time-of-day range, that the subject's analyte level was less than a first threshold and greater than a second threshold using at least the first and third data points of the plurality of data points [see par. 60-66]. Examiner also notes that incorporating a third time-in-target value involves only routine skill in the art.
However, Roy does not teach displaying the third time-in-target value.
Kumar teaches displaying the third time-in-target value [par. 80].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Roy, to incorporate displaying the third time-in-target value, for providing quick and accurate adjustments to be made of the health of the user as evidence by Kumar [par. 42]. 


Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, Park, and Kumar, and in further view of Constantin (US Patent Application Publication 2019/0252079 A1).
Regarding claims 8 and 25, Roy, Park, and Kumar teach a method and system as established above.
However, Roy, Park, and Kumar do not teach associating each respective segment with a tag indicating the segment's determined status relative to the first and second thresholds.
Constantin teaches associating each respective segment with a tag indicating the segment's determined status relative to the first and second thresholds [par. 602-604].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Roy, Park, and Kumar to incorporate teaches associating each respective segment with a tag indicating the segment's determined status relative to the first and second thresholds, for determining what action needs to be taken as evidence by Constantin [par. 602-604].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791